
	

114 HR 5142 IH: Jessie’s Law
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5142
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Walberg (for himself, Mrs. Dingell, Mr. Jenkins of West Virginia, Mr. McKinley, Mr. Moolenaar, Mr. Kildee, Mr. Mooney of West Virginia, Ms. Kuster, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the sharing of health information concerning
			 an individual’s substance abuse treatment by certain entities.
	
	
 1.Short titleThis Act may be cited as Jessie’s Law. 2.Confidentiality of records (a)Expansion of who can consentSection 543(b) of the Public Health Service Act (42 U.S.C. 290dd–2(b)) is amended—
 (1)in paragraph (1)— (A)by inserting or oral after written; and
 (B)by inserting or a parent, legal guardian, or spouse of the patient, after maintained; and (2)in paragraph (2)—
 (A)by inserting (or parent, legal guardian, or spouse) after patient; and (B)by inserting or oral after written.
 (b)Exception for sharing of certain informationSection 543(e) of the Public Health Service Act (42 U.S.C. 290dd–2(e)) is amended— (1)in paragraph (1), by striking ; or and inserting a semicolon;
 (2)in paragraph (2), by striking the period and inserting ; or; and (3)after paragraph (2), by inserting the following:
					
 (3)within accountable care organizations described in section 1899 of the Social Security Act (42 U.S.C. 1395jjj), health information exchanges (as defined for purposes of section 3013), health homes (as defined in section 1945(h)(3) of such Act (42 U.S.C. 1396w–4(h)(3))), or other integrated care arrangements (in existence before, on, or after the date of the enactment of this paragraph) involving the interchange of electronic health records (as defined in section 13400 of division A of Public Law 111–5 (42 U.S.C. 17921(5))) containing information described in subsection (a), for purposes of attaining interoperability, improving care coordination, reducing health care costs, and securing or providing patient safety..
				3.Inclusion of opioid addiction history in patient records
 (a)Development of standardsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall develop and disseminate standards to provide information to hospitals and physicians relating to prominently displaying the history of opioid addiction in the medical records of patients (including electronic health records) if the patients have consented to having such information included in such records.
 (b)RequirementsThe standards developed under subsection (a) shall take into account the following: (1)The potential for addiction relapse or overdose death if opioid medications are prescribed to an individual recovering from opioid addiction.
 (2)The need to display the past opioid addiction of a patient in a manner similar to other potentially lethal medical concerns, including drug allergies and contraindications.
 (3)The need for information about past opioid addiction to be prominently displayed when a physician or medical professional is prescribing medication.
 (4)The need for a variety of medical professionals, including physicians, nurses, and pharmacists, to have access to information described in this section when prescribing or dispensing opioid medication to ensure that the medication is medically appropriate given the history of addiction of the patient.
				
